           Case 1:20-cr-00006-PB Document 81 Filed 09/09/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-00006-PB
                                                 )
CHRISTOPHER CANTWELL                             )


          NOTICE REGARDING WITNESS I.D. AND COVID-19 PROTOCOLS

       The United States has identified I.D. as a trial witness. I.D. resides outside of New

England. After receiving the trial subpoena, I.D. initially called the United States and was

advised of the Court’s quarantine requirements. Later, I.D. left a voicemail for the United

States’ Victim/Witness Coordinator stating “Chris told me not to talk about him or the case to the

prosecution.” September 2, 2020 voicemail from I.D. In an e-mail the following day, I.D. stated

that “Chris didn’t want me to talk to the prosecution.” September 3, 2020 e-mail from I.D. I.D.

is under no obligation to speak to the United States before trial. But because I.D. is not

communicating with the United States, the United States cannot confirm whether I.D. is

complying with the Court’s quarantine protocols.

       The United States conferred with defense counsel, who is in contact with I.D. Counsel

declined to assist in ensuring that I.D. complies with the quarantine protocols explaining that he

cannot advise a non-client about obligations regarding a subpoena or COVID-testing. Though

defense counsel has advised I.D. to discuss travel and testifying logistics with the United States,

I.D. has chosen not to communicate with the United States.

       Though I.D. has been served and will likely appear at the courthouse, the United States

will be unable to provide the Court with information regarding whether she has complied with

the Court’s quarantine requirements.
         Case 1:20-cr-00006-PB Document 81 Filed 09/09/20 Page 2 of 2




September 9, 2020                         Respectfully submitted,

                                          Scott W. Murray
                                          United States Attorney


                                    By:   /s/ Anna Krasinski
                                          Anna Krasinski
                                          John S. Davis
                                          Assistant U.S. Attorneys
                                          53 Pleasant Street, 4th Floor
                                          Concord, NH 03301
                                          (603) 225-1552




                                      2
